Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 7 does not show “entity 600”, as discussed on [0096].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claims 1-36, 42, 49 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The omitted criteria for the selection can be associated with the selection the CSI-RS resources based on the internal interference at the transmitting base station, the interference from nearby base stations, or the selection of the CSI-RS resource can be based on the interference at the corresponding UE. In addition, the omitted criteria could be associated with the details of the measurement report according to Fig. 5, but without the essential details, meaning of the “selection” is unclear.
Claims 2, 14 and 26 limitations, directed to measuring interference at “at least in part on other ports within the set of ports outside the group ports” are unclear, because it is not understood which elements are interfering the “other ports”. In the described radio environment, multiple wireless nodes can produce interference signals for the ports. In addition, interference can be the result of the internal radio leak of a wireless node. 
Claims 6, 18, 30, 42, 49 and 56, limitations, directed to “identifying/receiving a port group subset within the set of one or more port groups selected for the CSI-RS resource” are unclear, as the identification criteria for the subset is omitted from the limitations of the claims.
Claims 12, 24 and 36 limitations, directed to “the plurality of the CSI-RS resources are divided between one or more CSI-RS resource sets” are unclear, because it is not understood how the resources can be divided between one CSI-RS resource set. In addition, the claims are unclear, because they are incomplete, as the essential criteria for the resources division is omitted from the claims limitations.
Other claims are rejected, as the claims depending on claims 1, 13 and 25.
Claim Rejections - 35 USC § 102
Claims 1-5, 7-9, 11-17, 19-21, 23-29, 31-33, 35-37, 39-41, 43, 44, 46-48, 50, 51, 53-55 and 57 are rejected (as best understood) under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Kang (US 8,976,770).
Regarding claims 1, 13, 25, 37, 44 and 51. Kang teaches a method of wireless communication between a scheduling entity and a set of one or more scheduled entities in a wireless communication network (a wireless communication between a base station and a corresponding plurality/set of the UEs, as shown on Fig. 1, 2 and 12, described on 5:11-61, wherein the base station comprises a portion to perform the reference signals assignment/scheduling, as described on 12:30-13:12), comprising:
configuring a plurality of channel state information reference signal (CSI-RS) resources, each identifying a set of one more resource elements on which to transmit a CSI-RS (configuring a plurality of CSI-RS resources, as shown on Fig. 10a-c, and described on 14:24-49, wherein OFDM symbols are shown and described as the resource elements on Fig. 6 and 9:17-47) and a set of one or more ports from which to transmit the CSI-RS (a set of 4 ports for the CSI-RS transmission, shown on Fig. 10b and described on 14:42-45);
for each of the plurality of CSI-RS resources, configuring a set of one or more port groups, each identifying a group of ports within the respective set of ports associated with a channel (configuring a set of the port group with corresponding set of ports and the resources associated with each of the wireless channel between the base station and the corresponding UE, as shown on Fig. 11 and described on 16:51-17:24);
selecting a CSI-RS resource from the plurality of CSI-RS resources and a port group from the set of one or more port groups of the CSI-RS resource for a scheduled entity of the set 
transmitting an indication of the CSI-RS resource and the port group selected for the scheduled entity to the scheduled entity (the CSI-RS signal is configured by the base station and as the base station transmits the configuration of the CSI-RS to the corresponding UE, as described on 14:59-67); and
transmitting the CSI-RS to the scheduled entity utilizing the set of one or more resource elements and the set of one or more ports associated with the CSI-RS resource (the terminal/UE receives the CSI-RS from the base station to perform measurements, as described on 13:40-50, which are reported to the base station, as described on 17:15-36).
In addition, regarding claims 13 and 25, Kang teaches a base station, which performs the scheduling steps, as described above and comprises a processor, a transceiver and a memory, as shown on Fig. 12 and described on 20:10-50 and 21:19-25.
In addition, regarding claims 37, 44 and 51, Kang teaches the terminal or the UE operating with the described above base station and performing the corresponding scheduled steps of receiving the indication of the CSI-RS configuration comprising the resource elements and the ports directed to the channel between the base station and the UE, as shown on Fig. 10 and 11, described 14:24-49 and 16:51-17:24, receiving the configuration of the CSI-RS signal, as described on 13:40-50, performing calculation to prepare the UE to operate according to the received CSI-RS configuration, shown as step 320 and described on 6:34-55, and transmitting the channel information measurements to the base station, as described on 17:15-36.

Regarding claims 2, 14 and 26, Kang teaches the base station receiving the UE measurements corresponding the CSI-RS configuration with the selected ports, comprising the interference measurements from other UEs, which are using different ports, as described on 17:47-54.
Regarding claims 3, 4, 15, 16, 27, 28, 39, 40, 46, 47, 53 and 54, Kang teaches transmitting one or more corresponding port groups to each of the UE, as shown on Fig. 11 and described on 17:9-51, wherein the antennae information assignments to the UEs can be delivered by the RRC messages, as described on 15:45-52.
Regarding claims 5, 7, 17, 19, 29, 31, 41, 43, 48, 50, 55 and 57, Kang teaches transmitting the indication of the CSI-RS resource and the port group within the DCI of the PDCCH to the UE, as described on 15:53-58.
Regarding claims 8, 20 and 32, Kang teaches using CSI-RS configurations with the consecutively numbered ports, as shown on Fig. 11 and described on 17:15-51.
Regarding claims 9, 21 and 33, Kang teaches using subsets of all ports/nesting of the base station for the CSI-RS configurations, directed to particular UEs, shown on Fig. 2 and 11, described on 5:13-53 and 17:15-51.
Regarding claims 11, 23 and 35, Kang teaches selecting the CSI-RS patterns from the maximum number of ports supported by the base station, as shown on Fig. 10 and described 14:24-49.
Regarding claims 12, 24 and 36, Kang teaches configuring the CSI-RS for generating the corresponding reports, based on the measurements from the UEs, comprising the period of the feedback/report information, the CQI and/or PMI type of information and dividing the feedback/report information according to the CSI-RS ports combinations, as shown on Fig. 11 and described on 17:15-51.




Claim Rejections - 35 USC § 103
Claims 10, 22, 34, 38, 45 and 52, are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1, 9, 13,21, 25, 33, 37, 44 and 51 above, and further in view of Moon (US 9,999,074).
Regarding claims 10, 22 and 34, Kang substantially teaches the base station configuring a plurality of CSI-RS resources, comprising port groups and sets of elements, directed to particular UEs (see the rejections above for details).
Kang does not teach using two different groups of the CSI-RS resources, wherein the first group comprise a portion of the ports of the second group.
Moon teaches the CSI-RS configurations directed from a base station to two different UEs, wherein one of them is a legacy UEb and cannot utilize all the ports, which can be used on the other UEa, so the UEb is configured with a portion of the ports of the  UEa, as shown on Fig. 24 and described on 46:27-51.

Regarding claims 38, 45 and 52, Moon teaches configuring CSI-RS for the legacy UEs using the NZP CSI-RS configuration process for the inter-cell interference measurements, as described on 33:56-34:29.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/            Primary Examiner, Art Unit 2461